UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
_____________________________________________

MATTHEW AUGUST LEFANDE,

                                      Plaintiff,

                       v.                                                    1:10-CV-1857
                                                                                 (FJS)
CAROLYN ANNE MISCHE-HOEGES,

                              Defendant.
_____________________________________________

APPEARANCES                                           OF COUNSEL

OFFICE OF HORACE L. BRADSHAW, JR.                     HORACE L. BRADSHAW, JR., ESQ.
1644 Sixth Street, NW, Suite 1
Washington, D.C. 20001
Attorneys for Plaintiff

MATTHEW AUGUST LEFANDE                                MATTHEW AUGUST LEFANDE, ESQ.
ATTORNEY AT LAW PLLC
4585 North 25th Road
Arlington, Virginia 22207
Attorneys for Plaintiff

DIMURO GINSBERG, PC                                   JONATHAN R. MOOK, ESQ.
1101 King Street, Suite 610                           STEPHEN LYBROOK NEAL, JR., ESQ.
Alexandria, Virginia 22314
Attorneys for Defendant

SCULLIN, Senior Judge

                                               ORDER

       At a hearing on October 20, 2011, at which the Court heard oral argument in support of and

in opposition to Defendant's motion to dismiss, the Court dismissed all of Plaintiff's federal

Constitutional claims, which he brought pursuant to 42 U.S.C. § 1983. The Court reserved decision

as to whether it would exercise its supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over
Plaintiff's state-law claims. The following constitutes the Court's decision regarding Defendant's

motion to dismiss.

       Accordingly, the Court hereby

       ORDERS that Defendant's motion to dismiss, see Dkt. No. 5, is GRANTED with respect to

all of Plaintiff's federal Constitutional claims brought pursuant to 42 U.S.C. § 1983, for failure to

state a claim upon which relief can be granted because Plaintiff has not alleged any facts in his

complaint that plausibly suggest that Defendant was acting under color of state law, i.e., performing

her official duties, at the time that she engaged in any of the actions about which Plaintiff

complains; and the Court further

       ORDERS that the Court declines to exercise its supplemental jurisdiction over Plaintiff's

remaining state-law claims, pursuant to 28 U.S.C. § 1367(c)(3), because the Court has dismissed all

of Plaintiff's federal claims. Furthermore, the Court finds that, although this case has been pending

before this Court for some time, having balanced all of the relevant factors, including, but not

limited to, comity and judicial economy, the Court DISMISSES without prejudice Plaintiff's state-

law claims.


IT IS SO ORDERED.


Dated: October 20, 2016
       Syracuse, New York




                                                  -2-